Citation Nr: 1401436	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-43 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.  The evidence of record additionally indicates that the Veteran served on reserve duty during the periods of December 1978 through September 1986; however, the exact dates of such service are not of record. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability is related to his military service.  Specifically, he claims that his hearing loss is the result of working in a ship engine room as a diesel engineer for 14 to 16 hours per day without hearing protection. 

A review of the evidence of record reveals that further evidentiary development is necessary prior to adjudication of the Veteran's claim.  

The Board finds that a remand is necessary to obtain any outstanding service treatment records.  A review of the claims file demonstrates that the Veteran's service treatment records are incomplete.  Indeed, though the file includes records from the Veteran's reserve service dating from December 1978 to September 1986, the claims file contains no service treatment records from the Veteran's period of active service from March 1961 to April 1964.  In addition, there is no indication that the RO attempted or were otherwise unable to obtain such records.  Accordingly, remand is necessary to obtain these records. 

At his August 2013 Travel Board hearing, the Veteran testified that he was given a private audiology examination in connection with his post-service employer, which revealed that he had hearing loss; however, no corresponding treatment records have been associated with the file.  Because it appears that there may be outstanding private medical records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally finds that a remand is necessary to provide the Veteran with a new VA medical examination to determine the nature and etiology of his bilateral hearing loss.  In the November 2008 VA examination report, the examiner indicated that he reviewed the claims file and conducted an examination of the Veteran.  In opining that it is less likely than not that the Veteran's bilateral hearing loss was caused by or the result of in-service noise exposure during service, the examiner's rationale relied in significant part on "documentation of physical examination as late as 1986 in which there are no complaints of tinnitus or hearing impairment and hearing levels were considered normal."  

A review of the claims file reveals that on reports of medical examination dated December 1978, March 1982, and September 1986, the Veteran marked "yes" to the question of whether he currently or had ever had hearing loss.  Significantly, the March 1982 report additionally includes a handwritten summary by the examining physician noting "hearing: high frequency loss."  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the November 2008 VA examination opinion is substantially lacking in probative value, and thus on remand, the Veteran must be afforded an adequate examination. 

Finally, it is noted that the Veteran provided credible testimony at his August 2013 Board hearing that he had no significant noise exposure post-service despite the fact that he has been actively involved in recreational handgun shooting with the Single Action Shooting Society (SASS).  The Veteran testified credibly that he has always worn hearing protection in those events.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records and associate them with the claims file.  Request the Veteran's service treatment records from the National Personnel Records Center (NPRC) and any other appropriate source.  Request that the NPRC's search for the Veteran's records specifically include the time period of March 1961 to April 1964.  If these records are not available, a negative reply must be provided and a formal finding of unavailability must be made. 

2.  Obtain and associate with the claims file any outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the claims file. 

3.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have examined or treated him for bilateral hearing loss, to include his previous employer, Dupont. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  After completing the above development, schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss to determine the nature and etiology of his bilateral hearing loss disability.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  While review of the entire file is required, attention is invited to the following particular records:

(a)  A December 1978 report of medical examination in which the Veteran marked "yes" to the question of whether he currently or had ever previously had hearing loss;

(b)  A March 1982 report of medical examination in which the examining physician noted the Veteran had high frequency hearing loss and the Veteran marked "yes" to the question of whether he currently or had ever previously had hearing loss; and

(c)  A September 1986 report of medical examination in which the Veteran marked "yes" to the question of whether he currently or had ever previously had hearing loss.

(d)  The Veteran's credible testimony at his August 2013 Board hearing that he has always worn hearing protection while participating in recreational handgun shooting events, and as such has had no significant noise exposure post-service.

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current hearing loss disorder and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hearing loss disability had onset during or was caused by his active service, to include conceded in-service noise exposure from working in the engine room of a ship as a diesel engineer. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


